Citation Nr: 0103655	
Decision Date: 02/06/01    Archive Date: 02/15/01	

DOCKET NO.  95-24 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for plantar fasciitis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from July 1974 to 
July 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 30, 1995, rating decision by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA) by which the RO, among other 
determinations, denied service connection for pes planus, 
plantar fasciitis, low back strain, and fibrocystic breast 
disease.  The veteran testified at a Travel Board hearing 
before the undersigned member of the Board on June 2, 1997, 
at the RO.  Following initial review of the appeal on 
January 22, 1998, the Board remanded the case to the RO for 
additional evidentiary development and adjudication.  The RO 
thereafter, on May 4, 1999, confirmed its prior denial of 
service connection for pes planus and plantar fasciitis.  
Those issues have been returned to the Board for further 
review on appeal.  

By the same May 4, 1999, rating decision, the RO granted 
service connection for fibrocystic breast disease, rated 
noncompensably disabling, and for low back strain rated 
10 percent disabling since August 1, 1994.  The award of 
service connection for fibrocystic breast disease and low 
back strain represented a full grant of the benefits sought 
on appeal with respect to these disabilities.  The veteran 
did not appeal the ratings assigned by the RO nor has she 
appealed 10 percent ratings assigned by a later rating 
decision of April 30, 2000, for service-connected sinusitis 
and tension headaches.  No appeal involving these 
determinations is before the Board at the present time.  


FINDINGS OF FACT

1.  Pes planus was not demonstrated during active military 
service and is not shown to be manifest at the present time.  

2.  Chronic plantar fasciitis of either foot was not 
demonstrated during service and is not shown to be manifest 
at the present time.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107, 
7104 (West 1991).

2.  Plantar fasciitis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107, 
7104 (West 1991); 38 C.F.R. § 3.303(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service department medical records show that on examination 
in May 1974 for enlistment in the Navy the veteran denied 
having or ever having had foot trouble and that the feet were 
reported as normal on examination.  The feet were 
subsequently reported as normal on examinations in February 
1984 and February 1988.  Service department treatment records 
show that on January 9, 1989, the veteran was seen at an 
ambulatory care clinic for complaints of a lump on the bottom 
of her right foot which caused aching when she was on the 
foot all day long.  No palpable cyst was found.  The area 
that ached was nontender.  The clinical assessment was mild 
plantar fasciitis.  Medication, a splint and limited duty 
were prescribed.  She was to remain nonweight-bearing for 
four days.  On January 13, 1989, the veteran reported that 
there was no improvement in the dull aching despite wearing 
the splint religiously.  There was no point tenderness or 
masses.  There was general aching in the longitudinal arch.  
The clinical assessment was "fallen arches--metatarsalgia."  
The veteran was seen at a podiatry clinic in late March 1989 
complaining of foot pain on the medial aspect of the left 
foot at the horizontal arch with no relief from a cast or 
medications.  There was tenderness of the arch of the right 
foot.  There was tenderness with palpation of the plantar 
fascia of the right foot and tenderness of the fascial 
insertion.  The clinical impression was plantar fasciitis of 
the right foot.  An orthotic device and medication were 
prescribed.  On an annual examination in August 1990 the 
veteran reported a history of foot trouble.  A history of 
bilateral calluses was noted by the examiner.  On examination 
the feet were reported as normal.  On a July 1993 examination 
for retirement, the veteran reported a history of pes planus.  
Examination of the feet was normal.  

The veteran underwent a VA medical examination in October 
1994 in connection with her original claim for disability 
compensation, received in September 1994.  With respect to a 
claim of pes planus in the right foot, the veteran reported 
that she had had a fallen arch in that foot, the onset of 
which was between 1982 and 1984.  She noted occasional pain 
in the foot with walking and after standing at work for about 
eight hours.  She related that she would change her shoes at 
work to help relieve the symptoms.  Examination of the right 
foot arch showed the arch to be 1 centimeter with the veteran 
in full weight-bearing.  There was no tenderness of the 
bilateral arches.  There were no gross bony abnormalities 
except for some slight protrusion medially near the arch 
which was not tender to palpation.  The diagnosis was history 
of right plantar fasciitis and pes planus.  

At her June 2, 1997, Travel Board hearing, the veteran 
testified that before service she did not have flat feet and 
in fact had high arches which caused her to have trouble 
buying shoes.  She stated that she had first noted fallen 
arches at some point between 1985 and 1989 when she developed 
a lump on the side of her right foot.  She claimed that 
during service she also began to have trouble with her left 
foot but that nothing was done for it.  She emphasized that a 
decrease in the arch of each foot had taken place during 
service.  She stated that the plantar fasciitis had involved 
the right foot primarily and that she continued to experience 
it after being on her feet.  

Postservice outpatient treatment reports from a service 
department medical facility dated from February 1995 through 
September 1996 are of record.  The clinical entries therein 
contain no reference to complaints or findings regarding the 
feet.  

The veteran underwent a VA examination in May 1998 pursuant 
to the Board remand.  The veteran stated that she had 
developed problems with both feet during military service, 
including a lump on the inside of both feet near the middle 
of the foot on the anterior surface of the medial malleolus.  
She complained of bilateral foot pain caused by standing for 
longer than 20  minutes.  She was unable to do any running 
and walking was painful.  She rated the pain as a 6 on a 
scale of 10.  She denied swelling or nocturnal foot pain.  
Fast walking or running caused muscle spasms of the feet.  
She had not been taking any medications for the feet since 
service.  On examination, the longitudinal arches were 
reported to be slightly flattened in the standing and 
ambulating positions.  There were no calluses.  The examiner 
did not notice or palpate any areas of lumps or nodules on 
the feet.  On palpation there were areas of tenderness 
bilaterally at the base of the foot near the ball of the 1st 
metatarsophalangeal joint.  There was palpable tenderness 
along the arches bilaterally.  The clinical impression was 
bilateral pes planus which was slight on both feet, right 
greater than left, with associated plantar fasciitis of 
moderate to severe degree.  Bilateral foot X-rays were 
reported as normal.  

Upon review of the examination report, the RO found that the 
May 1999 examination was inadequate since it was performed by 
a nurse-practitioner rather than an orthopedist as specified 
in the Board remand.  A reexamination was performed by an 
orthopedist in November 1998.  The veteran reported that she 
had no current symptoms with respect to her feet.  On 
examination her gait was normal.  She had normal longitudinal 
arches.  The feet were normal in appearance.  She could 
easily walk on her toes and heels.  The medial longitudinal 
arches were normal and the examiner found no evidence of pes 
planus.  He stated that the lump she referred to consisted of 
little fatty tissue accumulations over the medial border of 
the heels and were normal.  The pertinent diagnosis was 
"reports of low back pain/lumbago."  The examiner indicated 
that the veteran's file and medical reports had been reviewed 
and concluded that there was no evidence clinically of pes 
planus or plantar fasciitis.  


II.  Legal Criteria.

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 2000).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (2000).  Service connection may 
be granted for any disease diagnosed after discharge when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1997).  

The United States Court of Veterans Appeals (redesignated on 
March 1, 1999, as the United States Court of Appeals for 
Veterans Claims) (Court) has interpreted the statute and 
regulations to require that to establish service connection 
for a disability, the evidence must show (1) the existence of 
a current disability; (2) the existence of a disease or 
injury in service and, (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet.App. 542 (1992); Rabideau 
v. Derwinski, 2 Vet.App. 141 (1992).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, President 
Clinton signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other revisions, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
the VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes brought about by the VCAA, 
consideration must be given to whether the case should be 
remanded to the RO for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  As a general rule, 
where an appeal before the Board entails review of a matter 
that has not been initially considered by the RO, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In the circumstances of the present case, however, the 
development of the evidence has been thorough and meticulous, 
due in large part to the comprehensive nature of the actions 
specified in the January 1998 remand.  The veteran has been 
advised in detail of the evidence necessary to support her 
claim.  The discussion at her Travel Board hearing included 
inquiries as to the existence and availability of medical 
records, and it appears that all records reported by the 
veteran have been received.  There is no indication that 
potentially beneficial medical records remain to be procured.  
The veteran has advised that she has received no postservice 
medical attention for her feet.  The veteran has been 
examined by the VA on three occasions in connection with her 
plantar fasciitis and pes planus claims, and the most recent 
examination included an opinion by a specialist.  In these 
circumstances, there is no reason to believe that further 
development would create any "reasonable possibility...that 
such assistance would aid in substantiating the claim" of 
entitlement to service connection for pes planus and plantar 
fasciitis.  

Accordingly, the requirements of the VCAA have been satisfied 
and no prejudice to the veteran will result from present 
Board consideration of the appeal without RO review of the 
claim under the new law.  For reasons addressed below, the 
undersigned disagrees with the representative's argument that 
the case should be remanded to obtain an additional medical 
opinion to reconcile conflicting medical evidence in the 
record.  

III.  Analysis - Pes Planus.

While the evidence shows that a notation of fallen arches was 
recorded in service in 1989 and that a clinical impression of 
pes planus was reported by a VA examiner in May 1998, there 
is good reason, in the context of the total record, to 
question whether pes planus is actually present.  The 
disability known as pes planus, or flatfoot, consists of "a 
deformed foot in which the position of the bones relative to 
each other has been altered, with lowering of the 
longitudinal arch."  Dorland's Illustrated Medical 
Dictionary, 26th edition (1985), 996.  As a structural 
deformity, pes planus is of such a nature that it should be 
expected to be observable by a medical professional on 
objective demonstration in a clinical setting if present.  
However, service records show that although the veteran 
occasionally checked off the box on medical history forms 
indicating prior foot problems, the feet were found to be 
normal on each such occasion during service and were normal 
at separation.  The single notation of "fallen arches" in 
1989 must therefore be considered suspect.  Regardless of the 
basis on which it was recorded, this finding appears to have 
been refuted by the normal findings recorded on various other 
occasions, the cumulative weight of which supports the 
conclusion that true deformity of the longitudinal arches of 
either foot was not present during service.  

In addition, the weight of the evidence tends to preclude a 
finding that the veteran has pes planus at the present time.  
The diagnosis of pes planus made at the first VA examination 
in October 1994 was by history only.  Although an impression 
of pes planus was made in May 1998 by a nurse-practitioner, 
the case was referred to an orthopedic physician for the 
specific purpose of ascertaining whether pes planus existed 
and the examiner's conclusion was emphatic that no pes planus 
was present.  Interestingly, X-rays taken at the time of the 
May 1998 examination were normal notwithstanding the nurse-
practitioner's findings.  Without a current diagnosis of pes 
planus, the current disability required to establish the 
first of the above elements for an award of service 
connection is not present.  The existence of a current 
disability is, in fact, the cornerstone of a claim for VA 
disability benefits.  See Degmetich v. Brown, 104 F.3d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

The veteran's allegation that some deterioration of her 
arches took place during service is neither supported nor 
refuted by service department medical records.  A finding to 
that effect could be potentially beneficial to the veteran's 
claim in light of various decisions of the Court addressing a 
similar situation arising in claims involving a different 
disability, defective hearing.  In Hensley v. Brown, 5 Vet. 
App. 155 (1993), the Court found that a loss of hearing 
acuity in service that did not progress to the point where 
hearing acuity was outside of the normal range was not 
necessarily fatal to a service connection claim provided that 
the veteran subsequently was able to submit evidence of a 
current postservice disability that was causally related to 
service.  See also Ledford v. Derwinski, 3 Vet. App. 87 
(1992); Cuevas, Id.; Cosman v. Principi, 3 Vet. App. 503 
(1992); Triplette v. Principi, 3 Vet. App. 370 (1992); 
Godfrey v. Derwinski, 2 Vet.App. 352 (1992); Douglas v. 
Derwinski, 2 Vet. App. 103 (1992).  In the present case, 
however, there is inadequate evidence of current disability 
due to flat feet.  Furthermore, unlike in the defective 
hearing cases, the record provides no objective basis for 
tracking the degree, or even the occurrence, of the claimed 
arch deterioration during service.  In these circumstances, 
the Hensley scenario does not provide a proper analogy for 
application to the present claim.  

In the absence of persuasive evidence that a pes planus 
disability was manifest either during service or at any time 
since separation from service, the negative evidence of 
record outweighs the positive evidence of record.  The 
preponderance of the evidence is against the veteran's claim 
and the benefit of the doubt rule therefore does not apply.  
38 U.S.C.A. § (West 1991).  

IV.  Analysis - Plantar Fasciitis.

Service medical records show that plantar fasciitis was 
reported in service in 1989 at the time of examination for 
complaints involving the veteran's right foot.  With respect 
to the left foot, the veteran claims that similar symptoms 
were evaluated during the following year, but examination and 
treatment records do not bear out the assertion that the left 
foot was involved.  No complaints or findings involving the 
left foot were reported at the initial VA examination 
performed in October 1994.  The earliest clinical record of 
complaints pertaining to the left foot is the report of the 
VA examination of May 1998.  Although an impression of 
plantar fasciitis was recorded, the disorder was not manifest 
when the veteran was next examined in November 1998.  The 
objective record presents no basis for a conclusion that 
plantar fasciitis was present during service or that a 
chronic postservice disability related to the disorder is 
currently manifest.  In the absence of a current disability, 
service connection cannot be granted.  Cuevas, Degmetich, 
Rabideau, Brammer, Id.  

With respect to the right foot, service department medical 
records document only the episode treated in 1989, despite 
the veteran's complaints of continuing foot problems during 
service.  The few entries recorded in service records are not 
sufficient to establish that the disorder was chronic in 
service; therefore, continuity of symptomatology after 
separation is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2000).  In determining whether continuity of 
symptomatology is present, the veteran's testimony to the 
effect that she has had problems with pain in her feet on 
standing over a period of many years is relevant.  See also 
Rhodes v. Brown, 4 Vet. App. 124, 126 (1993).  Since she is a 
lay person, however, her testimony is not sufficient to 
satisfy the requirement that there be a nexus between 
symptomatology in service and current disability.  McManaway 
v. West, 13 Vet. App. 60, 66 (1999).  There is no indication 
in the record that the veteran has any professional medical 
expertise, and her assertions of a medical relationship 
between such symptoms and current complaints are not 
probative since lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  See Bostain v. West, 11 Vet.App. 124, 127 
(1998) ("lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Moreover, the claim with respect to the right foot suffers 
from the same inadequacy as the claim with respect to the 
left foot in that the postservice medical record does not 
document by objective findings the presence of a chronic 
current disability due to plantar fasciitis in that foot.  

The Board disagrees with the representative's contention that 
a further remand of the case to the RO should be undertaken 
to reconcile the conflicting findings reported on the VA 
examinations of May 1998 and November 1998.  The latter of 
the two examinations, performed by an orthopedist rather than 
a nurse-practitioner, must be regarded at the more 
authoritative of the two studies.  The orthopedist found that 
there was no objective evidence of a foot disorder, and that 
finding satisfied one of the primary purposes of the remand, 
which was to determine whether any current disability due to 
pes planus or plantar fasciitis was present.  Since no pes 
planus or plantar fasciitis was found, there was no need for 
the examiner to discuss the question of etiology.  The 
context of the examination is also relevant.  The examiner 
had access to the veteran's complete file and reviewed the 
reports therein and was thus fully aware of the claimed 
history of the disabilities as described by the veteran.  In 
declining to establish a diagnosis for either disorder, the 
examiner evidently gave the prior complaints little 
credibility as evidence of chronic disability, given the 
current negative findings.  The stated conclusions provide a 
proper and adequate basis for the present determination.  It 
is also relevant that the existence of a conflict was known 
to the Board at the time of the remand and was a motivation 
to the Board in its determination that further clinical study 
of the veteran's feet was necessary.  To that extent, the 
purpose for which the representative now requests 
reexamination has already been achieved, and in the absence 
of objective evidence of chronic pathology of the feet there 
is no reason to believe that further examination would serve 
any useful purpose.  

The veteran is advised that if she is able at any future time 
to obtain medical evidence which tends to demonstrate that 
she has a current disability due to either pes planus or 
chronic plantar fasciitis, she should submit such material to 
the VA.  If such evidence is found to be sufficient to reopen 
her claim pursuant to 38 U.S.C.A. § 5108 (West 1991) and 
38 C.F.R. § 3.156(a), the question of whether a further VA 
examination of the veteran is warranted may be considered at 
that time.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
plantar fasciitis and that the benefit of the doubt rule does 
not apply.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Service connection for pes planus is denied.

Service connection for plantar fasciitis is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals







